Citation Nr: 1540946	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  07-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, exclusive of posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury.  

3.  Entitlement to an initial compensable disability rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to February 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

By decision dated in April 2010, the Board denied entitlement to service connection for a personality disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a joint motion of the parties and vacated the Board's April 2010 decision that denied entitlement to service connection for a personality disorder.

This appeal was most recently before the Board in May 2012, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD, and if so, whether the claim should be granted has been raised by the record in a June 2012 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  

Initially, the Board notes that the Veteran's claim for service connection for a traumatic brain injury, with residual migraine headaches was granted by the RO in May 2015.  In the May 2015 rating decision, the RO assigned a 10 percent disability rating for traumatic brain injury, as well as a noncompensable rating for the migraine headaches.  In June 2015, the Veteran submitted a notice of disagreement (NOD) with the assigned disability ratings.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, the issues must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

When this case was previously before the Board in May 2012, the Board expanded the issue of entitlement to service connection for a personality disorder, to include consideration all acquired psychiatric disorders exclusive of PTSD.  The Veteran's service treatment records (STRs) show she was found psychiatrically normal on entrance into active duty in December 1979, and in June 1983 the Veteran was treated for major depressive disorder, which she stated had persisted for four months. 

In the May 2012 remand, the Board also noted the Veteran's post-service medical records show she had been diagnosed with depression, attention deficit hyperactivity disorder (ADHD), and an affective disorder.  

Based on the foregoing, the Board found a VA examination and medical opinion were warranted.  In the May 2012 Board remand, the examiner was asked to state whether the Veteran's in-service manifestations attributed to major depression were causally related to any psychiatric disorder present during the pendency of the claim, to include depression, ADHD, and affective disorder.  

The Veteran underwent a VA examination in March 2013.  During this examination, the examiner diagnosed the Veteran with a borderline personality disorder.  The examiner specifically stated the Veteran's personality disorder was not related to the head injury she sustained in service, because personality disorders by their nature are characterological conditions formed in early human development.  The examiner wholly failed to discuss the Veteran's post-service diagnoses of depression, ADHD or affective disorders, and state whether these diagnoses were or were not warranted.  Further, the examiner also utterly ignored the Veteran's in-service treatment for major depression.  Based on these insufficiencies, the Board finds a new examination and medical opinion are warranted.  

In addition, since the May 2012 Board remand the RO granted service connection for traumatic brain injury.  Since that time, the Veteran has asserted her acquired psychiatric disorders may also be related to her service-connected traumatic brain injury.  In support of her claim, the Veteran has previously provided a the report of a neuropsychiatric evaluation by Affiliated Psychological and Medical Consultants.  In the course of this evaluation, the psychologist stated, "depression, anxiety, and irritability often accompany frontal lobe damage, which is...seen in [the Veteran's] case."  As such, a medical opinion must also be obtained to determine whether the Veteran's current acquired psychiatric disorders were either caused or worsened by her service-connected traumatic brain injury.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should issue an SOC to the Veteran and her representative addressing the issues of entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury and entitlement to an initial compensable disability rating for migraine headaches.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that any indicated development is completed before the case is returned to the Board.

2.  The RO should also provide all required notice in response to the claim for secondary service connection for psychiatric disability other than PTSD.

3.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, the Veteran should be provided a VA examination by a psychiatrist or psychologist, who has not provided a prior opinion in this case, to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder:

a)  originated in service or is otherwise etiologically related to service; 

b)  was caused by the Veteran's service-connected traumatic brain injury; or 

c) was permanently worsened by the Veteran's service-connected traumatic brain injury.

In this regard, the examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  In addition, the examiner must also discuss both the Veteran's in-service treatment for major depression, as well as the statement from the Veteran's private psychologist, which intimates a potential relationship between her service-connected traumatic brain injury and current acquired psychiatric disorders.

If the examiner determines that the previously diagnosed depression, ADHD, and/or affective disorder has not been present during the period of the claim, the examiner should explain why the diagnostic criteria have not been met for any portion of the period of the claim.
  
A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO also should undertake any other development it determines to be warranted.  

6.  Then, the RO should readjudicate the Veteran's claim for entitlement to service connection for psychiatric disability other than PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


